                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NATAYA FREEMAN,                           :
    Plaintiff,                            :
                                          :
       v.                                 :      CIVL ACTION NO. 20-CV-400
                                          :
GEORGE MICHAEL GREEN,                     :
    Defendant.                            :

                                          ORDER

       AND NOW, this     10th      day of February, 2020, upon consideration of Nataya

Freeman’s Motion to Proceed in Forma Pauperis (ECF No. 1) and Notice of Removal to Federal

Court (ECF No. 2), it is ORDERED as follows:

       1.     Freeman’s Motion to Proceed in Forma Pauperis is DENIED.

       2.     Freeman’s Notice of Removal to Federal Court is DENIED.

       3.     This case shall be REMANDED forthwith to the Court of Common Pleas of

Delaware County pursuant to 28 U.S.C. § 1455(b)(4).

       4.     The Clerk of Court is directed to mark this case as CLOSED.



                                          BY THE COURT:

                                          s/ Michael M. Baylson

                                          MICHAEL M. BAYLSON, J.
